  Case: 1:16-cv-11223 Document #: 352 Filed: 08/13/19 Page 1 of 10 PageID #:6590




MANNING CURTIS BRADSHAW
& BEDNAR PLLC
Jess M. Krannich, IL Bar No. 6286635
136 East South Temple, Suite 1300
Salt Lake City, UT 84111
Telephone: (801) 363-5678
Facsimile: (801) 364-5678
jkrannich@mc2b.com

Attorneys for Third-Party Defendants International Payment
Services, LLC, Andrew Bentley and Brian Bentley


                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS


CS Wang & Associate, et al.,
                                                      ANSWER OF INTERNATIONAL
               Plaintiffs,                              PAYMENT SERVICES, LLC,
                                                     ANDREW BENTLEY, AND BRIAN
        v.                                           BENTLEY TO THE THIRD-PARTY
                                                      COMPLAINT OF DEFENDANTS
Wells Fargo Bank, N.A., et al.,                       IRONWOOD FINANCIAL, LLC,
                                                     DEWITT LOVELACE, AND JOHN
               Defendants.                                     LEWIS

Ironwood Financial, LLC, d/b/a Ironwood
Payments, Dewitt Lovelace, and John Lewis,                   Civil No. 1:16-cv-11223

               Third-Party Plaintiffs,
                                                           Judge Rebecca R. Pallmeyer
        v.

International Payment Services, LLC, d/b/a Elite
Pay Global, Adam Bentley, Andrew Bentley, and
Brian Bentley,

               Third-Party Defendants


       Third-Party Defendants International Payment Services, LLC d/b/a Elite Pay Global,

Andrew Bentley, and Brian Bentley (collectively the “IPS/Bentley Defendants”), by and through

their undersigned counsel, hereby submit their Answer and Affirmative Defenses to the Third-

                                              1
  Case: 1:16-cv-11223 Document #: 352 Filed: 08/13/19 Page 2 of 10 PageID #:6591




Party Complaint (Dkt. #314, the “Third-Party Complaint”) of Ironwood Financial, LLC

(“Ironwood”), Dewitt Lovelace, and John Lewis (collectively the “Ironwood Parties”). The

IPS/Bentley Defendants expressly deny each allegation of the Third-Party Complaint not

specifically admitted herein, and any factual averment admitted herein is admitted only as to the

specific facts and not as to any conclusions, characterizations, implications, innuendos, or

speculation contained in any averment or in the Third-Party Complaint taken as a whole.

                                            ANSWER

          The IPS/Bentley Defendants respond to the allegations in the numbered paragraphs of the

Third-Party Complaint as stated below. Any allegation not specifically admitted below is

denied.

        1.      The Third-Party Plaintiff, Ironwood Financial, LLC, is a Mississippi corporation
with its principal place of business in the State of Mississippi.

          ANSWER: The IPS/Bentley Defendants lack information sufficient to admit or deny the

allegations in this Paragraph, and they deny the same on that basis.

        2.      Dewitt Lovelace is an adult resident citizen of the State of Mississippi. He is one
of the principals of Ironwood Financial, LLC.

          ANSWER: The IPS/Bentley Defendants admit that Dewitt Lovelace is a principal of

Ironwood. The IPS/Bentley Defendants lack information sufficient to admit or deny the

remaining allegations in this Paragraph, and they deny the same on that basis.

       3.       John Lewis is an adult resident citizen of the State of Mississippi. He is the other
principal in Ironwood Financial, LLC.

          ANSWER: The IPS/Bentley Defendants admit that John Lewis is a principal of

Ironwood. The IPS/Bentley Defendants lack information sufficient to admit or deny the

remaining allegations in this Paragraph, and they deny the same on that basis.

       4.      International Payment Services, LLC, is a Nevada limited liability company doing
business as Elite Pay Global, with its principal place of business in the State of Utah.

                                                 2
  Case: 1:16-cv-11223 Document #: 352 Filed: 08/13/19 Page 3 of 10 PageID #:6592




       ANSWER: The IPS/Bentley Defendants admit that International Payment Services,

LLC (“IPS”) is a non-operational Nevada limited liability company. The IPS/Bentley

Defendants deny all the remaining allegations in this Paragraph, including any implicit allegation

that IPS currently has any ongoing business operations.

       5.       Adam Bentley, Andrew Bentley, and Brian Bentley, [hereinafter the “Bentleys”],
are adult resident citizens of the State of Utah, and are the principals in International Payment
Services.

       ANSWER: The IPS/Bentley Defendants admit that Andrew Bentley and Brian Bentley

are each adult resident citizens of the State of Utah and were IPS principals. The IPS/Bentley

Defendants deny all the remaining allegations in this Paragraph, including any implicit allegation

that IPS currently conducts any business operations.

       6.      Prior to July 21, 2015, at all relevant times, International Payment Services, LLC,
operated a business selling credit card processing services and equipment to small business
owners.

       ANSWER: The IPS/Bentley Defendants admit that prior to July 21, 2015, IPS operated

a business that sold credit card processing services and equipment to various types of business

owners. The IPS/Bentley Defendants deny all the remaining allegations in this Paragraph,

including the objectionably vague allegation that IPS operated its business “at all relevant times”

prior to July 21, 2015.

        7.      International Payment Services, LLC, [hereinafter “IPS”] had a telemarketing
center in the State of Utah and in the State of Illinois.

       ANSWER: The IPS/Bentley Defendants admit that IPS at certain times operated a

telemarketing center in the State of Utah and a telemarketing center in the State of Illinois. The

IPS/Bentley Defendants deny all the remaining allegations in this Paragraph.

         8.     The practice of IPS was to use telemarketers and call centers located in Utah and
Illinois to make unsolicited “cold” calls to small business throughout the United States in an
effort to secure appointments for sales persons to make personal sales calls to those small
businesses for the purpose of selling credit card processing services and equipment.

                                                 3
  Case: 1:16-cv-11223 Document #: 352 Filed: 08/13/19 Page 4 of 10 PageID #:6593




       ANSWER: The IPS/Bentley Defendants admit that IPS at certain times used

telemarketing call centers located in Utah and Illinois to make introductory appointment-setting

calls to businesses in various parts of the United States in an effort to secure appointments for

sales persons, whose purpose in making personal sales visits to businesses was selling credit card

processing services and equipment. The IPS/Bentley Defendants deny all the remaining

allegations in this Paragraph.

       9.   Through the companies which provided telephone services all such outgoing calls
(made on VOIP telephones) were recorded.

       ANSWER: This Paragraph is objectionably vague and ambiguous as to what is meant by

“[t]hrough the companies which provided telephone services” and “all such outgoing calls,” and

the IPS/Bentley Defendants therefore deny the allegations in this Paragraph.

       10.     It was IPS’ practice not to advise recipients of such telephone calls that the calls
were being recorded. The calls were in fact recorded as a matter of recourse by the telephone
companies and such recordings were used by IPS to verify that the telemarketers had in fact
successfully obtained an in person sales appointment with the subject small business owners.
The telemarketers were paid a set fee for each such successfully scheduled appointment.

       ANSWER: The IPS/Bentley Defendants admit that, given the limited nature of the

introductory appointment-setting calls, it was not generally IPS’s practice to disclose to

merchants receiving those calls whether any such calls were being recorded. The IPS/Bentley

Defendants also admit that, at times, IPS used recordings of initial appointment-setting calls for

internal quality control purposes (to verify whether telemarketers had in fact successfully

confirmed in-person sales appointments). The IPS/Bentley Defendants also admit that IPS

telemarketers were compensated in part based on the number of sales appointments they

successfully scheduled. The IPS/Bentley Defendants deny all the remaining allegations in this

Paragraph.

       11.     In the spring of 2015, Dewitt Lovelace [hereinafter “Lovelace”] and John Lewis
[hereinafter “Lewis”] initiated inquiries regarding possible purchase of IPS’ business. Lewis and

                                                  4
  Case: 1:16-cv-11223 Document #: 352 Filed: 08/13/19 Page 5 of 10 PageID #:6594




Lovelace performed due diligence and investigated the financial operations and stability of IPS.
Eventually, in July 2015, the Bentleys sold IPS’ business operations to Ironwood Financial.

       ANSWER: Admitted. The IPS/Bentley Defendants further respond that Messrs.

Lovelace and Lewis performed due diligence concerning not only IPS’s financial operations and

stability, but all aspects of IPS’s operations and were provided access to anything they wished to

review. Messrs. Lovelace and Lewis were also represented by their own independent counsel in

connection with the transaction.

        12.    The agreement was signed as of July 21, 2015. The agreement contained
representations and warranties that since “January 1, 2013, Seller has complied and is now
complying in all material respects, with all Laws applicable to the conduct of the Business as
currently conducted or the ownership and use of the Purchase Assets.” There were also
representations that there were no undisclosed liabilities with respect to the company operations.

       ANSWER: The IPS/Bentley Defendants admit that the Asset Purchase Agreement was

signed on July 21, 2015. The IPS/Bentley Defendants respond that the Asset Purchase

Agreement speaks for itself, and they deny all the remaining allegations in this Paragraph,

including any characterizations and interpretations of the Asset Purchase Agreement.

        13.    The agreement also provided that the seller would indemnify and defend the
buyer and its affiliates and its respective representatives against and shall hold each of them
harmless from and against, and shall pay and reimburse each of them for, any and all Losses
incurred or sustained by, or imposed upon, the Buyer Indemnities based upon, arising out of,
with respect to or by reason of any inaccuracy in or breach of any of the representations or
warranties of the Seller and any third party claim based upon, resulting from or arising out of the
business, operations, properties, assets or obligations of the Seller or any of its affiliates
conducted, existing or arising on or prior to the closing date any breach by the Seller.

       ANSWER: The IPS/Bentley Defendants respond that the Asset Purchase Agreement

speaks for itself. The IPS/Bentley Defendants deny all the remaining allegations in this

Paragraph, including any characterizations and interpretations of the Asset Purchase Agreement.

        14.    At the time of the purchase of IPS by the Ironwood Defendants, IPS had in place
practices and procedures to make telemarketing calls to the State of California without advising
the person called that the telephone calls were being recorded.



                                                 5
  Case: 1:16-cv-11223 Document #: 352 Filed: 08/13/19 Page 6 of 10 PageID #:6595




       ANSWER: The IPS/Bentley Defendants admit that at the time Ironwood purchased the

IPS business, the business had in place practices and procedures by which introductory,

appointment-setting calls were made to potential customers in the State of California without

advising those potential customers that the calls were being recorded. The IPS/Bentley

Defendants further respond that Ironwood and Messrs. Lovelace and Lewis had the opportunity

to perform due diligence concerning this aspect of IPS’s operations, and to observe the

telemarketing centers as well as IPS’s use of the recordings of initial appointment setting calls

for quality control purposes, and they were well aware of this aspect of IPS’s process during

their due diligence period.

        15.    The allegations of the Plaintiffs in this case are that such telephone calls, without
advising the person being called that the call was recorded was a violation of California law,
subjecting the caller to an alleged liability of $5,000 per telephone call.

       ANSWER: The IPS/Bentley Defendants respond that the Plaintiffs’ pleadings speak for

themselves. The IPS/Bentley Defendants deny all the remaining allegations in this Paragraph,

including any characterizations of the Plaintiffs’ allegations.

        16.     It is undisputed that the Ironwood Defendants simply continued operating the
company in the same exact manner as had been done by IPS, including making telemarketer calls
to the State of California without advice to the person being called that such calls were being
recorded.

       ANSWER: The IPS/Bentley Defendants admit that the Ironwood Defendants continued

operating the company in a similar matter when they assumed control of the company’s

operations in July 2015, but lack information sufficient to admit or deny the remaining

allegations in this Paragraph, and they deny the same on that basis.

       17.     By their Asset Purchase Agreement, the IPS Defendants had represented and
warranted to the Ironwood Defendants that such practice was in compliance with all applicable
laws.




                                                  6
  Case: 1:16-cv-11223 Document #: 352 Filed: 08/13/19 Page 7 of 10 PageID #:6596




       ANSWER: The IPS/Bentley Defendants deny the allegations in this Paragraph and

respond that the Asset Purchase Agreement speaks for itself.

       18.     The Ironwood Defendants relied upon these representations to their detriment.

       ANSWER: The IPS/Bentley Defendants deny the allegations in this Paragraph.

        19.     The Bentleys signed this agreement as well as a joinder to the Asset Purchase
Agreement. The joinder was executed “for the sole purpose of being responsible, on a several
but not joint basis (33.3% for each signatory) with the other signatories hereto for the payment
and performance of all of the obligations arising under Article VIII of this Agreement
(indemnification) . . . .”

       ANSWER: The IPS/Bentley Defendants admit that Brian Bentley and Andrew Bentley

signed the Asset Purchase Agreement. The IPS/Bentley Defendants respond that the “joinder”

referenced in this Paragraph speaks for itself. The IPS/Bentley Defendants deny all the

remaining allegations in this Paragraph.

        20.     IPS and the Bentleys are therefore liable to the Ironwood Defendants for all costs,
attorneys fees, and expenses occurred in defending this litigation as well any judgment rendered
against them in this litigation.

       ANSWER: The IPS/Bentley Defendants deny the allegations in this Paragraph.

       RESPONSE TO PRAYER FOR RELIEF: The IPS/Bentley Defendants deny that the

Ironwood Parties are entitled to any of the relief requested in the Third-Party Complaint.

                                       FIRST DEFENSE

       The Third-Party Complaint fails to state a claim upon which relief can be granted.

                                      SECOND DEFENSE

       The Ironwood Parties have released all the claims set forth in the Third-Party Complaint.

                                       THIRD DEFENSE

       The Ironwood Parties have waived all the claims set forth in the Third-Party Complaint.

                                      FOURTH DEFENSE

       None of the claims set forth in the Third-Party Complaint are ripe.

                                                 7
  Case: 1:16-cv-11223 Document #: 352 Filed: 08/13/19 Page 8 of 10 PageID #:6597




                                         FIFTH DEFENSE

       The Asset Purchase Agreement does not support or provide any basis for the Ironwood

Parties’ claims.

                                         SIXTH DEFENSE

       The Ironwood Parties’ claims are barred by the doctrine of estoppel.

                                      SEVENTH DEFENSE

       The Ironwood Parties’ conduct is the sole and exclusive cause of any and all liability they

may incur in this case, and the Ironwood Parties are responsible for their own actions and their

own inaction.

                                       EIGHTH DEFENSE

       The Ironwood Parties’ claims are barred because the Ironwood Parties assumed the risk

of operating the IPS business when Ironwood purchased the IPS business.

                                        NINTH DEFENSE

       This Court lacks personal jurisdiction over Adam Bentley.

                                        TENTH DEFENSE

       Venue is not proper in this Court.

                                     ELEVENTH DEFENSE

       The Ironwood Parties’ claims are barred by the doctrine of unclean hands.

                                       TWELFTH DEFENSE

       The Ironwood Parties’ claims are barred due to their own contributory negligence.



WHEREFORE, the IPS/Bentley Defendants request that the Third-Party Complaint be dismissed

with prejudice; that the Court enter judgment in their favor and against the Ironwood Parties, and that

the Ironwood Parties take nothing thereby; that the Ironwood Parties be taxed with the IPS/Bentley

                                                  8
  Case: 1:16-cv-11223 Document #: 352 Filed: 08/13/19 Page 9 of 10 PageID #:6598




Defendants’ costs, expenses, and attorneys’ fees incurred in defending this action; and for any such

further relief as the Court may deem proper.

       DATED this 13th day of August 2019.

                                                       Respectfully submitted,
                                                       MANNING CURTIS BRADSHAW &
                                                       BEDNAR PLLC



                                                       /s/ Jess M. Krannich
                                                       Jess M. Krannich
                                                       Attorneys for Third-Party Defendants
                                                       International Payment Services, LLC,
                                                       Andrew Bentley and Brian Bentley




                                                  9
 Case: 1:16-cv-11223 Document #: 352 Filed: 08/13/19 Page 10 of 10 PageID #:6599




                                CERTIFICATE OF SERVICE

        The undersigned attorney hereby certifies that he caused a copy of the attached
ANSWER OF INTERNATIONAL PAYMENT SERVICES, LLC, ANDREW BENTLEY
AND BRIAN BENTLEY TO THE THIRD-PARTY COMPLAINT OF IRONWOOD
FINANCIAL, LLC, DEWITT LOVELACE, AND JOHN LEWIS to be electronically filed
with the Clerk of the Court on August 13, 2019. Notice of this filing will be served upon counsel
of record via Electronic Notification by the District Court’s ECF Filing System.


                                                    /s/ Jess M. Krannich
                                                    Jess M. Krannich




                                               10
